DETAILED ACTION
This action is in response to the amendment filed on August 17, 2021.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

      Response to Arguments
1.	Applicants argues with respect to USC 103 rejection of claims 12-13 and 15-26 have been considered and Examiner Applicant argues that “There is no anchor pair selection process disclosed by Sandor. The Office Action’s interpretation improperly renders this distinction meaningless by equating selecting anchor pairs to entailment pair extraction. 
Nevertheless, Applicant has amended independent claim 12 to include language regarding assigning a score to the generated entailment pair and storing the generated entailment pair based on the score. More specifically, Applicant has amended independent claim 12 to include language regarding, “assigning a score to the generated entailment pair: and storing the generated entailment pair in an entailment database if the score exceeds a threshold value.” Of the references cited by the Examiner Tanev is the only reference that discloses building a knowledge base based on scoring of entailment pairs. However, Tanev uses pre-defined hand crafted patterns to identify “slot fillers” in a cluster of similar articles. Tanev’s scoring system does not disclose “assigning a score to the generated entailment pair: and storing the generated entailment pair in an entailment database if the score exceeds a threshold value.” Accordingly, the independent claims recite subject matter not disclosed by any prior art reference of record.”


The Office respectfully disagrees and maintains the rejection. According to Applicant’s specification [0054]-[0055], “an anchor term generally refers to a term representing an entity that can plausibly be “linked” across passages or questions. Anchor terms may include, for example, terms representing people, organizations, locations, temporal expressions, etc. Additionally, terms belonging to many semantic categories representing physical entities (such as animals, vehicles, buildings, etc.) also may be considered anchor terms; to detect anchor terms in a given piece of text, the text may be pre-processed using a Named Entity Detector and a Semantic Class Tagger. Named Entity Detector is an NLP technology that can identify “named entities” -persons, organizations, geopolitical entities (such as countries, cities, etc.) - within the specified text. Similarly, Semantic Class Taggers are NLP technologies that identify the semantic class of terms in the input text. These NLP technologies may be built upon machine learning models trained over human annotated text corpora.”

Tanev teaches in [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted 

Thresholds may be applied for each technique separately, or in combination and a determination is made as to whether the main body sentence is entailed based on the matching expressions identified. Where two or more sentences are entailed, the system may store output all of them, or only a subset comprising the highest scoring ones. See also [0074], wherein a threshold can be set for the minimum edit distance, below which the expressions are considered to match. More complex metrics can be used, which also take into account the length of the two expressions, whereby the threshold is effectively higher.

Liang also teaches in [002] and [0015] an entity recognition process which detects entities mentioned in the input text/document, and links together multiple occurrences of same entity.  The preprocessor takes input text/document using the NLP parsing pre-processor and performs analysis on the document, sentences etc. using the knowledge repository. It then identifies entities from the knowledge repository and determines which of the candidates’ best matches the one or more detected entities in a text segment/document using context information. The indexing and storage mechanism stores each sentence of a document as a series of clauses, annotated by one or more tags, wherein the tags may include entity tag information, grammatical role information, syntactic parts-of-speech roles, etc. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. Given a list of entities tagged in a document, the process scores the entities based on their relevance to the main subject or focus of the document. In addition, links to other related information can be provided based upon the knowledge acquired by the ERDS while performing entity identification. For example, the coordinates of place names could be retrieved, and, as a result the recognized place names could be displayed on a map. Also, the identified entities in a document., their links could be automatically highlighted so that further information on the entities could be easily accessed, the links could automatically point to knowledge source entries. Related information that can be used to assist in the recognition and/or disambiguation process can be retrieved from an ontology knowledge base.

	Sandor’s also discloses these steps and end-result in Fig’s. 2-4B, [0016] and [0075], [0078], wherein the embodiment relates to a computer system and a document processing method which apply textual entailment techniques for pairing sentences of an abstract with corresponding entailed sentences of a main body of a document which can be used to create links between the two and to evaluate the cohesiveness of the abstract. The output of the lexical matching may be a set of matching expression pairs each comprising one or more tokens, which match according to one or more of the similarity measures, and the sentences C, T of in the main body and abstract in which they are located. The lexical matching provides a set of aligned pairs of tokens, one in the abstract, one in the main body. Dependency matching then considers each aligned pair with each of the other aligned pairs, and compares the set of syntactic relations between two nodes in the abstract with the set of syntactic relations between the same two nodes in the main body.
	Regarding independent claim 20, Applicant has not overcome the rejections. See arguments regarding same subject matter above.
	Regarding dependent claims 2-13, 15-19 and 21-26, Applicant has not overcome the rejections and they are similarly rejected.
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (Claim 1- details of generating entailment pairs described in applicant’s’ disclosure, [0053-0058]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Further, Applicant is reminded that the Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
                                         Relevant Prior Art
2.	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention. Each reference is listed on the Notice of References form included in this office action:

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Entity Linking with a Knowledge Base: Issues, Techniques, and Solutions; Wei Shen, Jianyong Wang, Senior Member, IEEE, and Jiawei Han, Fellow, IEEE; IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINNERING VOL: 27 NO: 2; YEAR 2015.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 12 and 20 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
                
i.) At least claim 1 should have been rejected under 35 USC 101 as directed to an abstract idea without significantly more. Claim 1 recites selecting a plurality of anchor pairs in the first text and in the retrieved passage, the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments connecting the anchor terms in the at least two passages or two questions. The specification at [0054] explains that anchor term "generally refers to a term representing an entity that can plausibly be "linked" across passages or questions," such as people, organizations, locations, temporal expressions, etc. The specification also discusses entailment pairs or phrases, stating that "An entailment pair is a defined entailment relationship between one text fragment (such as a word or phrase) and another text fragment," consistent with the usage of the term "entailment" in linguistics ("a relationship between two sentences such that if the first is true, the second must also be true"). These limitations could be performed in the human mind; for example, by a person observing that terms appear in both text passages and then evaluating the texts to see how one sentence containing the anchor terms entails another. A limitation that can reasonably be performed in the human mind recites a Mental Process.             
ii.) At step 2A, prong two, the claim recites receiving first and second texts, querying a passage database using the first and second texts, and retrieving a passage from the passage database in response to the query. These limitations describe insignificant pre-solution data gathering, and therefore cannot integrate the judicial exception into a practical application. The claim is directed to an abstract idea.           
 At step 2B, the data gathering steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "storing and retrieving information in memory." The claim does not recite significantly more than the abstract idea. The claim is therefore ineligible. 
In light of the above analysis and MPEP 2106 “assigning a score” is also a mental process. Also, “storing the generated list’ is an extra-solution activity. The limitation is thus insignificant extra-solution activity. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). 2106.05(g)--Insignificant Extra-Solution Activity. The claim, considering each elements in it and/or considering the claim as a whole, just applied a processing environment based on costs for resources. The claims taken as a whole, as an ordered combination of steps, and considering the additional elements, do not provide meaningful limitations to transform the abstract idea into a practical application that is significantly more than the abstract idea itself.
	All dependent claims have been analyzed for each of the steps stated above. Dependent claims are not patent eligible for the same reasons as applied above. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-11 and 14 are cancelled. Claims 21-26 are New. 
Claims 12-13 and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanev al. (US 2010/0138216 A1) in view of Sandor et al. (US 20110276322 A1) and further in view of Liang et al. (US 2009/0144609 A1.)

Regarding claim 12, Tanev discloses “A computer system for generating a textual entailment pair, comprising: one or more computer devices each having one or more processors and one or more tangible storage devices; and a program embodied on at least one of the one or more storage devices, the program having a plurality of program instructions for execution by the one or more processors,” (See [0001]) (The present invention generally relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language document, extracting entailment relations from a corpus (articles); A computer program product stored on a computer usable medium, comprising instructions operable to cause a programmable processor to carry out a method for generating forming entailment relations.)
“the program instructions comprising instructions for: receiving first and second texts; querying a passage database using the first and second texts; retrieving a passage from the passage database in response to the query;” (See [0009]) (Providing at least one input pattern (p) with N pattern slots (N>1), said input pattern (p) expressing a specific semantic relation between N entities that fill the N pattern slots of the input pattern (p) as slot fillers. Extracting entailment relations from a corpus (articles) and storing said extracted pattern together with said input pattern as entailment relation into said knowledge base.)
But, Tanev does not explicitly disclose “the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments.”  However, Sandor teaches “the anchor pair comprising two anchor terms each corresponding to a term representing an entity linked across at least two passages or two questions; and generating an entailment pair based on the selected anchor pairs, the entailment pair comprising a pair of text fragments” (See Fig. 1-2, [0010], [0043] and [0087]-0091) (For each sentence of an abstract of the document, compares the sentence with sentences of a main body of the document using textual entailment techniques to identify whether the sentence of the abstract entails a sentence in the main body of the document. The system further includes at least one of a link generator which generates links between the entailing sentences. FIG. 1 is a diagram of a computer system for evaluating textual entailment; FIG. 2 is a flow chart illustrating a method for evaluating textual entailment. The entailment component includes instructions for applying several techniques for identifying textual entailment, which are applied through pairwise comparison of each sentence.
Named Entity Coreference modules may be incorporated in or accessed by the textual entailment component for referent matching. This allows matching two expressions which refer to the same entity but using different terms. For example, both may refer to a person, but one uses the person's name while the other uses the person's title or a corresponding pronoun. Named entity is a group of one or more words that identifies an entity by name. Named entities may include persons (such as a person's given name or title), organizations (such as the name of a corporation, institution, association, government or private organization), locations (such as a country, state, town, geographic region, or the like), artifacts (such as names of consumer products, e.g., vehicle names), specific dates, and monetary expressions. The output of referent matching is pairs of expressions in the Abstract and main body which are identified as including a respective referent which refers to the same named entity.)
But, Tanev does not explicitly disclose “wherein for terms of each of the plurality of anchor pairs, (1) one term is from a question, and one term is from a passage; (2) the terms are both anchor terms; and (3) the terms have been matched to each other by a term matcher” However, Liang teaches “wherein for terms of each of the plurality of anchor pairs, (1) one term is from a question, and one term is from a passage; (2) the terms are both anchor terms; and (3) the terms have been matched to each other by a term matcher”  (See Abstract Fig. 4 and [0015], [0022]-[0023], [0044]) (The ERDS comprises a linguistic analysis engine, a knowledge analysis engine, and a disambiguation engine that cooperate to identify candidate entities from a knowledge repository and determine which of the candidates best matches the one or more detected entities in a text segment using context information. 
In addition, links to other related information can be provided based upon the knowledge acquired by the ERDS while performing entity identification. For example, the coordinates of place names could be retrieved, and, as a result the recognized place names could be displayed on a map. Also, the identified entities in a document (e.g., their links) could be automatically highlighted so that further information on the entities could be easily accessed (e.g., the links could automatically point to knowledge source entries. Embodiments provide an entity recognition and disambiguation system that, based upon input of a text segment/document, automatically determines which entities are being referred to by the text using both natural language processing techniques and analysis of information from contextual data in the surrounding text. Relationship search and indexing defines data structures, techniques, and systems for natural language processing that preprocess and store document information in one or more annotated phrase, clause, or sentence-based indexes. The annotations store tag-based information, along with the terms of a clause or sentence, so that existing keyword-based search engines can be leveraged to perform natural language based processing instead of simple keyword searching. The tag-based information may include one or more of parts-of-speech tags, grammatical role tags, ontological information, entity tags, and other types of information. The relationship search technology also defines methods, systems, and techniques for performing relationship queries, as opposed to traditional keyword-based searching. In block 401 of FIG. 4, the input text segment (document, etc.) is pre-processed, using the NLP parsing/preprocessor of FIG. 3. The preprocessor takes input text and produces one or more data structures that contain the structure of regions, paragraphs, sentences, as well as associated meta-tags etc.
 The linguistics analysis engine 311 receives text from the text documents 310 which has been potentially preprocessed and determines characteristics about the entities but not yet resolved in the documents. The knowledge analysis engine 312 matches these characters to find possible candidate entities. The matching ontology entries to the identified entities are stored, as annotations of phrases within the sentence-level indices, to support queries against them.)
But, Tanev does not explicitly disclose “and assigning a score to the generated entailment pair; and storing the generated entailment pair in an entailment database if the score exceeds a threshold value.”
However, Sandor teaches “and assigning a score to the generated entailment pair; and storing the generated entailment pair in an entailment database if the score exceeds a threshold value” 
According to Applicant’s specification [0066] and [0081], “entailment-pair-extraction component 110 may add only those entailment pairs whose score meets selection criteria, such as a threshold value; “in one embodiment, the alignment between the two text fragments may be performed based on passages whose corresponding alignment scores meet a minimum threshold value.”
Tanev teaches in [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base. In addition, Sandor also teaches in [0037], [0044], [0056-58] and FIG. 2, a method for evaluating textual entailment. The abstract evaluator provides a score for the generated entailment pair, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly throughout the document. Thresholds may be applied for each technique separately, or in combination and a determination is made as to whether the main body sentence is entailed based on the matching expressions identified. Where two or more sentences are entailed, the system may store output all of them, or only a subset comprising the highest scoring ones. See also [0074], wherein a threshold can be set for the minimum edit distance, below which the expressions are considered to match. More complex metrics can be used, which also take into account the length of the two expressions, whereby the threshold is effectively higher for longer expressions.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Tanev (Method for extraction of relation patterns) with Sandor(textual entailment method for linking text) and Liang (NLP-based entity recognition and disambiguation) in view of the suggestions provided by Liang in paragraph [0002], which suggests, “the need for intelligent electronic assistants to aid in locating and/or discovering useful or desired information amongst the morass of data is paramount. The sheer quantity of data is prohibitive for many natural language processing techniques. The use of natural language processing to search text to correctly recognize people, places, or things is fraught with difficulties. Provided is a system for entity identification using natural language processing and, in particular, to methods and systems for recognizing and disambiguating named entities using natural language processing, knowledge repositories, and/or other contextual information.“ Liang [002]
	Regarding claim 13, Tanev in view of Sandor and further in view of  Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: retrieving a plurality of additional passages: performing term-matching between terms in the question and terms in the retrieved passage and in the plurality of additional passages;” (See [0018]) (The proposed method makes use of an automatic or semi-automatic procedure to learn iteratively patterns for specific relations using clusters of similar articles. For each considered relation the user provides the system with one or several pivot patterns or input patterns, and the system returns patterns, which express the same meaning in different ways.)
“and scoring the retrieved passage and the plurality of additional passages based on the term matching, and wherein generating an entailment pair is based on the scoring.” (See [0042]) (The algorithm described here is a bootstrapping iterative machine learning. The goal of the algorithm is to produce a set of patterns, which paraphrase the patterns given as an input. In a first embodiment of the invention, the input pattern (p) is a linear pattern. In another embodiment, the input pattern (p) is a syntactic pattern and said articles are syntactically parsed prior to the processing of said articles with respect to the input pattern.)
Regarding claim 15, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for providing the entailment pair to a process in a question-answering (QA) pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 16, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein querying a passage database and retrieving a passage are performed by an information retrieval engine in a natural language processing pipeline.” (See [0001]) (The present invention relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language documents, QA pipeline. The algorithm described is a bootstrapping iterative machine learning algorithm.)
Regarding claim 17, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein a passage scorer performs term matching between at least one term in the first text and at least one term in the retrieved passage, and the program instructions further comprise instructions for: generating one or more parse trees for the first text and the retrieved passage;” (See [0025]) (Syntactic patterns are syntactic trees which have two or more slots. Each slot can be filled with a specific entity type. In the example above, slots are designated with PERSON1 and PERSON2; they can be filled just by names of type person. Syntactic templates are matched against syntactic trees, so they are not dependent on the linear word order and the additional words, which can appear in-between.)
“identifying one or more focus terms in respective parse trees of the first text and the retrieved passage; identifying one or more focus subgraphs for the first text and for the retrieved passage based on the identified focus terms;” (See [0025]) (Slots are designated with PERSON.sub.1 and PERSON.sub.2; they can be filled just by names of type person.)
“aligning at least one focus subgraph of the first text with at least one subgraph of the retrieved passage.” (See [0025]) (The first pattern will match phrases like "John Adams, president of ABC Corp., criticized sharply his colleague Adam Howard.)
	Regarding claim 18, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: identifying a first anchor term in the first text matched by a term matcher to a second anchor term in the retrieved passage; and designating the first anchor term and the second anchor term as an anchor pair.” (See Sandor: [0056] (Several matching techniques may be applied including exact matching, lexical matching, syntactic matching, lexico-syntactic matching, referent matching, and the like. A determination is made as to whether the main body sentence C is entailed based on the matching expression(s) identified.)
	Regarding claim 19, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the program instructions further comprise instructions for: aligning a first text fragment, in the first text, with a second text fragment, in the retrieved passage, based on aligned first and second anchor terms in an first anchor pair, wherein the first anchor term appears in the first text fragment, and the second anchor term appears in the second text fragment; aligning a third anchor term in the first text with a fourth anchor term in the retrieved passage, wherein the third anchor term is not in the firs text fragment and the fourth anchor term is not in the second text fragment; identifying a third text fragment, in the first text, connecting the third anchor term to the first text fragment; and identifying a fourth text fragment, in the retrieved passage, connecting the fourth anchor term to the second text fragment, wherein the entailment pair comprises the third and fourth text fragments.” (See Sandor: Fig. 1-2, [0010], [0043] and [0087]-0091) (For each sentence of an abstract of the document, compares the sentence with sentences of a main body of the document using textual entailment techniques to identify whether the sentence of the abstract entails a sentence in the main body of the document. The system further includes at least one of a link generator which generates links between the entailing sentences. FIG. 1 is a diagram of a computer system for evaluating textual entailment; FIG. 2 is a flow chart illustrating a method for evaluating textual entailment. The entailment component includes instructions for applying several techniques for identifying textual entailment, which are applied through pairwise comparison of each sentence.
Named Entity Coreference modules may be incorporated in or accessed by the textual entailment component for referent matching. This allows matching two expressions which refer to the same entity but using different terms. For example, both may refer to a person, but one uses the person's name while the other uses the person's title or a corresponding pronoun. Named entity is a group of one or more words that identifies an entity by name. Named entities may include persons (such as a person's given name or title), organizations (such as the name of a corporation, institution, association, government or private organization), locations (such as a country, state, town, geographic region, or the like), artifacts (such as names of consumer products, e.g., vehicle names), specific dates, and monetary expressions. The output of referent matching is pairs of expressions in the Abstract and main body which are identified as including a respective referent which refers to the same named entity.)
As per claim 20, this claim is rejected based on rationale given above for rejected claim 12 and is similarly rejected, including “each corresponding to a natural language text”. (See [0001]) (The present invention generally relates to the technical field of natural language processing and more specifically to a method and system for the extraction of relation patterns from natural language document.)
Regarding claim 21, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, wherein the score assigned to the entailment pair is an initial score, wherein the initial score is assigned a first time the entailment pair is generated.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).
Regarding claim 22, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 21, further comprising: adjusting the initial score of the entailment pair each additional time the entailment pair is generated.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).
Regarding claim 23, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 12, further comprising: generating a list of passages, wherein the list of passages is comprised of one or more passages from which at least one entailment pair is extracted; ranking the one or more passages within the list of passages; and adjusting the score of the generated entailment pair using a weighting multiplier based on the ranking of the passage in which the generated entailment pair is extracted.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also: Liang [0014] wherein the process may further set up a correspondence between the determined entities and their corresponding entries stored in a knowledge repository and return a list of identified entities. In addition, the identified entities may be ranked and/or grouped based on their relevance/importance to the input text.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).
Regarding claim 24, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 23, wherein the weighting multiplier is based on an average passage score of two or more passages from which the generated entailment pair is extracted.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).
Regarding claim 25, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 17, wherein aligning the at least one focus subgraph of the first text with the at least one subgraph of the retrieved passage is based on a plurality of term alignment scores of the at least one focus subgraph.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).

Regarding claim 26, Tanev in view of Sandor and further in view of Liang discloses “The system of claim 25, wherein the plurality of term alignment scores of the at least one focus subgraph are determined using a decaying sum of the plurality of term alignment scores in the at least one focus subgraph.” (See [0031], 0033], extracting entailment relations from a corpus and storing said extracted pattern together with the input pattern as an entailment relation into the knowledge base. The scoring algorithm accepts on its input one or more syntactic or linear patterns. Each slot filler or entity is substituted by a slot variable so as to generate patterns which generally span over a plurality of slot fillers and each extracted pattern preferably is weighted with respect of the number of sentences and the number of slot filler N-tuples which support the respective extracted pattern, and only those extracted patterns, for which the weight exceeds a predetermined threshold. This selection of highly weighted patterns increases the quality of the entailment relation extraction in that only those pattern are outputted and added to the knowledge base.
See also Sandor: [0044-[0045]) (The link generator provides links between each of the output entailing text strings and corresponding candidate text string output by the entailment component. The abstract evaluator provides a score for the abstract, based on whether the abstract sentences all entail a main body sentence. Other factors may be considered in the scoring, such as a similarity measure between the entailing and entailed sentences, and whether the entailed sentences are distributed fairly homogeneously throughout the document).






Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        /HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154